Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 Oct. 2022 has been entered.
 	Claims 1-6, 8-11, 13-24 and 26-36 are currently pending and are considered here with respect to the elected species of CSF as the sample, proteinase k as the proteinase and L1CAM as the biomarker (as set forth in the office action of 28 Aug. 2020, the subject matter of claims 26-27 was found free of the prior art with respect to the originally elected combination of species (CSF, proteinase K and FLRT3) and the search was thus extended to L1CAM as an additional species of biomarker). 

Withdrawn Rejections
The pending rejections under 35 U.S.C. 103 are withdrawn in view of the claim amendments in the Response of 17 Oct. 2022, and new rejections are presented below with a new reference (Shelke) to address the newly added limitations.
The rejection of claims 1-6, 8-11, 13-24 and 26-36 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of the claim amendments in the Response of 17 Oct. 2022.

Response to Arguments
Applicant's arguments filed 4 May 2022 have been fully considered but they are not persuasive. 
	Applicant argues that Rekker fails to teach treating an “exosome-enriched fraction” with proteinase K.  The argument is moot in view of the newly added teachings of Shelke that proteinase K can be added for the same purpose of removing extravesicular protein after the final spin of an multi-step centrifugation process. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11, 16-24 and 26-36 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US Patent 9958460 to Goetzl in view of Rekker et al., Clinical biochemistry 47.1-2 (2014): 135-138, Shelke et al., Journal of extracellular vesicles 3.1 (2014): 24783 and Akers et al., PloS one 8.10 (2013): e78115 (all previously cited).
Goetzl teaches a method of diagnosing or prognosing a disease (e.g., a neurodegenerative disorder) in a subject, comprising i) isolating exosomes from a biological sample from the subject, wherein the sample can be any type of biological sample including serum or cerebrospinal fluid (CSF) and the exosomes can be cell-specific exosomes, such as neuron-derived exosomes or glial cell-derived exosomes; and ii) determining the level of one or more biomarkers in the exosomes that are indicative of the disease, wherein the biomarkers can be RNAs and/or proteins (i.e. estimating the cellular RNA content of the cells from which the exosomes are derived and thereby determining the disease status of the subject) (entire document, including col. 1, line 50 to col. 5, line 15; col. 9, line 54 to col. 16, line 24; Examples).  The exosome isolation step can comprise first isolating exosomes from the biological sample (e.g., via precipitation with ExoQuick solution), and then contacting the isolated exosomes with an agent (e.g., an antibody, ligand, receptor, etc.) that binds to a targeted exosome population allowing for affinity purification of the targeted exosomes (col. 3, lines 43-59; col. 11, line 42 to col. 13, line 23; Examples).  Goetzl teaches that an antibody against L1CAM (CD171) can be used to isolate neuron-derived exosomes (col. 3, lines 43-59; col. 12, lines 15-44; Examples 9-12).  Goetzl further teaches that the step of determining biomarkers in the exosome sample can comprise lysing the exosomes to release (i.e. extract) proteins and/or RNAs from the exosomes in the presence of protease and/or phosphatase inhibitors (col. 4, lines 24-35; col. 13, lines 8-23; col. 14, line 23 to col. 15, line 58).
Claims 1-6, 8-11, 16-24 and 26-36 differ from Goetzl in that: the exosome isolation comprises subjecting an exosome-enriched fraction with proteinase K after the final step of one or more centrifugation steps (claim 1); the biological sample comprises exosomes originating from cancer cells or circulating tumor cells (CTCs) (claim 1, elected species); the method further comprises a step of inactivating the proteinase K (claims 4 and 32); the inactivation is with a protease inhibitor (claims 5 and 33); the inactivation is with DFP or PMSF (claims 6 and 34); isolating the exosome-enriched fraction comprises one or more filtration steps (claim 8); the filtration is with a submicron filter (claim 9); the filter is a 0.22 µm filter (claim 10); isolating the exosome-enriched fraction comprises the centrifugation/filtration steps of claim 11; and the inactivation of proteinase K occurs before extracting RNA from the exosomes (claim 32).
Rekker teaches a method of purifying exosomes from a biological sample (blood), comprising (a) preparing an exosome-enriched fraction from the sample via centrifugation (serum isolated from blood via centrifugation) and filtration through a 0.2 µm pore filter; (b) treating of the exosome-enriched fraction with proteinase K; and (c) extracting RNA from the purified exosomes and analyzing the RNA (entire doc, including p. 136, under Materials and methods; also, Supp. Data, under Materials and methods).  The exosome purification further includes steps of i) a first ultracentrifugation step to produce a first exosome-enriched fraction; ii) washing the first exosome-enriched fraction with PBS; and iii) performing a second ultracentrifugation step on the washed fraction (p. 136, under Sample collection and Exosome Isolation; also, Supp. Data, under Sample collection and Exosome Isolation). Rekker teaches that the proteinase K treatment acts to eliminate contamination of protein-bound RNA from the purified exosomes (p. 136-137, last ¶ under Results).  Rekker teaches that the centrifugation-based method of isolation yields comparable results to a precipitation-based method (using Exo-Quick solution) (p. 137, under Discussion). Rekker further teaches that the purified exosome sample can be treated with RNAse A while leaving exosomal RNA intact (p. 136, under RNAse A and Proteinase K treatment; 1st ¶ under Results).
Shelke teaches purifying exosomes from a biological sample (fetal bovine serum) using a multi-step centrifugation method substantially similar to that of Rekker except that the proteinase K treatment occurs after the final spin, the method comprising (a) preparing an exosome-enriched fraction via one or more centrifugation steps, including i) a first ultracentrifugation step to produce a first exosome-enriched fraction, ii) washing the first exosome-enriched fraction with PBS, iii) filtration through a 0.2 µm pore filter, and iv) performing a second ultracentrifugation step on the washed/filtered fraction; (b) treating of the exosome-enriched fraction with proteinase K followed by RNAse A; and (c) extracting RNA from the purified exosomes and analyzing the RNA (p. 2, under Isolation of FBS-derived extracellular vesicles for characterization; and Proteinase and Rnase protection assay).  Shelke teaches that the proteinase K degrades all extracellular proteins but is unable to penetrate the exosomal bilayer, and that the proteinase K + RNAse treatments demonstrate that the RNA isolated from the exosomal fraction is limited to exosomal RNA (Fig. 2d; p. 5, 1st two ¶; p. 6, last ¶ to p. 7, first ¶).  Shelke further teaches a step of inactivating proteinase K with PMSF prior to extraction/analysis of the exosomal RNA (p. 3, under Proteinase and Rnase protection assay; p. 5, 2nd ¶).
Akers teaches that glioblastoma cells secrete extracellular vesicles (i.e. exosomes) containing RNA that mirrors the intracellular tumor milieu including tumor-specific RNA mutations/expression patterns, and that such exosomes are released into CSF (p. 1-2, under Introduction). Akers further teaches that such exosomes can be assayed for diagnosing/prognosing glioblastoma in a subject, by a method comprising a) isolating exosomes from CSF of a subject via a series of centrifugation/washing steps to prepare an exosome-enriched fraction; and b) analyzing RNA content of the exosomes to quantify a cancer-associated RNA biomarker (miR-21) (p. 2-3, under Materials and Methods; p. 6, under miR-21 levels in EVs isolated from glioblastoma and non-oncologic patients; p. 6-8, under CSF EV miR-21 analysis in an independent cohort).  The method of Akers enriches extracellular vesicles in the size range of 50-250 nm, which the instant specification defines as exosomes (Spec., [0096]).  Akers teaches that the levels of the miR-21 biomarker were not significantly different in serum samples from cancer and non-cancer patients (likely because of miR-21 release into serum by other cell types) (p. 6, under miR-21 levels in EVs isolated from glioblastoma and non-oncologic patients), making CSF particularly useful as a diagnostic fluid.  Akers further teaches that the CSF-based diagnostic method offers a less invasive and more sensitive alternative to MRI-based methods which are currently in use (p. 1-2, under Introduction).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to diagnose/prognose a disease in a subject by isolating cell-specific exosomes from a biological sample from the subject and identifying one or more disease-associated biomarkers from the exosomes as taught by Goetzl wherein the exosomes are isolated using a method comprising centrifugation, filtration and proteinase K treatment as taught by Rekker and Shelke because it would have been obvious to combine prior art elements according to known methods to yield predictable results.  One of ordinary skill would have been motivated to use the method of Rekker and Shelke to isolate exosomes in the method of Goetzl because Rekker teaches that the centrifugation-based isolation method yields comparable results with the precipitation (Exo-Quick)-based method exemplified by Goetzl and is more useful for subsequent protein-based analyses (e.g., in embodiments in which the analyzed biomarkers include one or more proteins).  Using the method of Rekker and/or Shelke to isolate exosomes for use in the diagnostic method of Goetzl would have led to predictable results with a reasonable expectation of success because i) Rekker teaches that the centrifugation-based isolation method yields comparable results with the precipitation (Exo-Quick)-based method exemplified by Goetzl, and ii) Akers evidences that centrifugation-based methods such as that of Rekker and Shelke are useful for isolating exosomes from CSF (see, Akers, p. 2-3 under Extracellular vesicle (EV) Isolation). 
Regarding the recitation in claim 1 that the proteinase K treatment occurs after the final spin of one or more centrifugation steps, Rekker teaches that proteinase K treatment during exosomal isolation acts to eliminate contamination of protein-bound RNA from the purified exosomes.  While Rekker teaches adding proteinase K at an intermediate step in the process (after an initial spin to isolate serum from blood but before ultracentrifugation), Shelke teaches that proteinase K can be added after the final spin of a process including a first ultracentrifugation step, a washing/filtering step and a second ultracentrifugation step to achieve the same benefit taught by Rekker (to eliminate extravesicular RNA/protein and thus insure that the analyzed RNA is exosomal RNA).  It would have thus been obvious to carry out the proteinase K step taught by Rekker at any point in the process capable of achieving the stated purpose of eliminating extravesicular RNA/protein, including after the final ultracentrifugation step as in Shelke.  Changes in the order of performing process steps is prima facie obvious in the absence of evidence or new or unexpected results (see MPEP 2144.04, IV.).  Applicant has not provided any evidence of new or unexpected results relating to proteinase K treatment occurring after the final centrifugation step (see Response to Arguments in Final Rejection of 17 May 2022).  Moreover, it would have been obvious in view of the cited combination to optimize the working conditions of the proteinase K digestion step (e.g., concentration of enzyme, duration, etc.) to achieve the stated goal of removing extravesicular RNA/protein, and thus evidence of such a benefit would be unlikely rise to the level of unexpected results (absent some showing establishing that the benefit would in fact be unexpected in view of the cited art).
It would have further been obvious to one of ordinary skill in the art at the time the invention was made to use the method of Goetzl in view of Rekker and Shelke to diagnose/prognose cancer using a CSF sample containing cancer cell-derived exosomes as taught by Akers because it would have been obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill would have been motivated to carry out the method of Goetzl in view of Rekker and Shelke to diagnose/prognose cancer using a CSF sample containing cancer-derived exosomes because Akers teaches that such a method is effective to diagnose glioblastoma (a clinically important disease) and offers a less invasive and more sensitive alternative to MRI-based methods which are currently in use.  Akers further teaches that the diagnostic method was not effective using serum, providing further motivation to use CSF as the biological fluid.  Carrying out the method of Goetzl in view of Rekker and Shelke to diagnose/prognose cancer using a CSF sample containing cancer cell-derived exosomes would have led to predictable results with a reasonable expectation of success because Goetzl teaches that the method can be used to diagnose any type of disease/condition using any type of sample including CSF, and Akers teaches that a substantially similar method as taught by Goetzl in view of Rekker and Shelke (involving isolating exosomes from CSF and analyzing biomarkers associated therewith) is effective at diagnosing/monitoring glioblastoma. 
Regarding claims 4-6 and 32-34, Shelke teaches a step of inactivating the proteinase K with PMSF prior to extraction of the exosomal RNA and it would have been obvious to include such a step in the method of the cited combination to prevent protease activity from interfering with any downstream steps in the process (e.g., the diagnostic method of Goetzl involves analyzing protein and/or RNA biomarkers and inactivation of the proteinase upon lysis of the exosomes would be necessary to preserve the exosomal biomarkers). Moreover, one would have had a reasonable expectation of success in including such an inactivation step because Goetzl teaches the use of a protease inhibitor cocktail in the exosome lysis solution. Rekker also teaches a step of inactivating RNAse A before exosomal lysis and subsequent RNA analysis (see Supp. Data, under RNAse treatment), and it would have been obvious/predictable to use a protease inhibitor for the same purpose prior to analysis of exosomal protein biomarkers as taught by Goetzl.
With respect to claim 7, wherein the centrifugation removes cells and cellular debris, Rekker and Shelke teaches use of high-speed ultracentrifugation conditions (e.g., at 120,000 to 200,000 x g) which would remove any cells and cell fragments.  Akers evidences that centrifugation at 2,000 x g was sufficient to remove cellular debris (Akers, p. 2-3 under Extracellular vesicle (EV) Isolation).
With respect to claim 10, wherein the filter is a 0.22 µm filter, Rekker and Shelke teach use of a 0.2 µm filter and it would have been obvious that any filter of approximately that size could have been used. 
With respect to claim 11, wherein step (a) comprises a filtration step, a first ultracentrifugation step, a wash step and a second ultracentrifugation step, Rekker and Shelke teach each of the recited steps (Rekker, p. 136, under Ultracentrifugation (UC); Shelke, p. 2, under Isolation of FBS-derived extracellular vesicles for characterization), and it would have been obvious to use such steps to isolate the exosome-enriched fraction.  

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Goetzl in view of Rekker, Shelke and Akers, as applied to claims 1-6, 8-11, 16-24 and 26-36, further in view of Banigan et al., PloS one 8.1 (2013): e48814 (previously cited).
Claims 13-15 differ from the combination of Goetzl in view of Rekker, Shelke and Akers, as applied to claims 1-6, 8-11, 16-24 and 26-36, in that: the method further comprises treatment of the protease-treated fraction with an RNAse which can be RNAse A (claims 13-15).
Banigan teaches a method of isolating exosomes from brain tissue samples via a series of centrifugation/filtrations steps (substantially similar to the method of Rekker) and analyzing the RNA content of the isolated exosomes, wherein the isolated exosomes are treated with RNAse A (along with subsequent Rnase A inactivation) prior to exosomal lysis in order to destroy extra-exosomal RNA while preserving exosomal RNA (p. e48814-48815, under Isolation, Purification, and Linear Amplification of miRNA from Exosome-containing Pellets).
It would have been obvious to use the method of Goetzl in view of Rekker, Shelke and Akers to diagnose a disease in a subject by isolating exosomes from the subject and analyzing one or more biomarkers of the exosomes wherein the exosome isolation step includes an RNAse A treatment step as taught by Banigan because it would have been obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill would have been motivated to include an RNAse treatment step as taught by Banigan in the method of Goetzl in view of Rekker, Shelke and Akers in order to destroy extra-exosomal RNA while preserving exosomal RNA (thus ensuring that the analyzed biomarkers are the targeted exosomal RNAs/proteins).  Including an RNAse treatment step as taught by Banigan in the method of Goetzl in view of Rekker, Shelke and Akers would have led to predictable results with a reasonable expectation of success because Banigan teaches that such a step is effective at destroying extra-exosomal RNA while preserving exosomal RNA in a substantially similar centrifugation-based isolation procedure as in Rekker, Shelke and Akers and a similar (neural) exosomal population as taught by Goetzl and Akers.  Moreover, Rekker and Shelke teach that isolated exosomes can be treated with RNAse A (including after proteinase K treatment) to show that subsequently isolated RNA is in fact exosomal RNA.  Thus, it would have been obvious/predictable to include an RNAse A treatment step for the purpose of destroying extra-exosomal molecules prior to analysis of exosomal biomarkers as taught by Goetzl.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467.  The examiner can normally be reached on M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657